IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GERALD S. LEPRE, JR.                      : No. 230 MAL 2019
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
US BANCORP D/B/A US BANK AND              :
CORPORATE TRUST SERVICES;                 :
GERALD S. LEPRE, SR.; AND                 :
CHRISTINE LEPRE-LUKUS                     :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PENNSYLVANIA DEPARTMENT OF                :
TREASURY BUREAU OF UNCLAIMED              :
FUNDS                                     :
                                          :
                                          :
PETITION OF: GERALD S. LEPRE, JR.         :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.